Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 12/01/2020.

Drawings
The drawings are objected to because:a) central alignment opening 124 is not shown in base 118 of Fig. 1A which is required for coupling the support member 116 to the base 118 (see par. 0016); b) elongated cup removal port should be labeled in Figs. 1A-1D and described in the specification (see par. 0022-0023 which describes cup removal ports 310 and 314 of embodiment of Fig. 3);c) receiving/installation port should be labeled in Figs. 1A-1D and described in the specification (see par. 0022-0023 which describes installation ports 308, 312 of embodiment of Fig. 3).Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 1 of the instant invention recites “alignment means for providing straight line support between an end of the push-pin and a central axis of the bell cup” which meets three-prong test and will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim 1 of the instant invention appears to provide sufficient structure to entirely perform the recited function of providing straight line support by aligning the push-pin with central axis of the bell cup.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Horst (DE9111602U1).
Regarding claim 9, Horst teaches (Figs. 1-3) a manipulator tool for removing and installing a distributor (bearing parts) in a bell cup (axle body arm) (par. 0018 of translated document attached to this paper) comprising: a push-pin (11, 9, 7) having a handpiece (7) and a pin (11, 9) coupled to the handpiece (slidingly connected together); and a support member (4), including a plurality of legs (14, 15, 25, 26, 55, 56) extending radially from an opening (hole inside 6) configured to receive the push-pin therethrough (9, 11 passes through hole of 6) and abut the handpiece, wherein one of the plurality of legs defines an alignment leg (14) and has a length that is relatively longer than a length of the other support legs (55, 56); the alignment leg is configured to be inserted into a base (20) (14 is inserted into a hole of 20).
Regarding claim 10, Horst teaches (Figs. 1-3) the pin comprises two working surface ends (opposite ends of 11 and 10), and a body extending therebetween (body of 9 and 11), the body configured to couple with a receiver in the handpiece (body is inserted into interior of the handpiece 7) so that one of the two working surface ends (end of 11) extend away from the handpiece.
Regarding claim 11, Horst teaches (Figs. 1-3) the two working surface ends comprise a distributor removal surface (free end of 11), a distributor installation surface (end of 9 opposite to free end of 11), and the body is coupled to the receiver in an interference fit (sliding fit).
Regarding claim 12, Horst teaches (Figs. 1-3) the plurality of legs each have an extension threaded end of the legs) and the extensions are each parallel to each other, and wherein the extension of the alignment leg comprises a keyed distal end (threads).
Regarding claim 13, Horst teaches (Figs. 1-3) the keyed distal end comprises a plurality of detents (crests of the thread) extending radially from an exterior surface of the alignment leg.
Regarding claim 14, Horst teaches (Figs. 1-3) the other support legs (55, 56) are equal in length.

Allowable Subject Matter
Claims 1, 3-8, 15-18 and 20 are allowed.
Claim 1 
The closest prior art to the claimed invention of claim 1 is Servones (US Patent No. 5,781,977).Servones teaches (Figs. 2-5b) a tool for removing and installing a distributor (23) in a bell cup (22) comprising a manipulator (manipulator comprises at least compression member 4, bilateral supports 3a and 3b, lower support 2 and advancing screw 6) having a push-pin (push-pin comprises advancing screw 6, compression member 4) coupled to a support member (lower support 2), a base (upper support 1) having a receiving port (step opening 15 and stem slot 16 create a receiving port for the workpiece/ball joint; par. 7: Stop opening 15 and stem slot 16 permits ball joint compressor 10 to be more readily slidingly fitted into place during a ball joint installation) configured to secure the bell cup (casing 22) in an upwardly or downwardly facing position (see Figs. 5a, 5b), and alignment means (compression surface 12) for providing straight line support between an end of the push-pin (curved upper end of advancing screw 6) and a central axis of the bell cup (see common vertical axis A in Figs. 5a, 5b; see par. 9: “This arrangement provides a great degree of stability when performing lower ball joint compression”) by aligning the manipulator and the base so that the push-pin is aligned with a central axis of the bell cup so that contact pressure between a tip and a distributor is applied along an axis perpendicular to a contact surface of the distributor (see par. 9).However in device of Servones the blind bore does not extend in a first and a second distance into the disk.
Claims 3-8 are allowed due to dependency on allowed claim 1.
Claim 15
The closest prior art to the claimed invention of claim 15 is Servones (US Patent No. 5,781,977).Servones teaches (Figs. 2-5b) a base (1, 17 and 14) for securing one or more bell cups (23) in a distributor (22) installation and distributor removal position comprising: a disk (upper support 1) having a bottom surface, a top surface, and a side surface; at least one blind bore hole (hole inside 14) extending into the disk from the top surface configured to secure a bell cup in a distributor installation position so that a distal end of the bell cup is positioned parallel to the top surf ace of the disk; and at least one slot (16) extending into the disk from the side surface configured to secure a bell cup in a distributor removal position so that a rim of a neck of the bell cup is positioned parallel to the top surface of the disk.However in device of Servones the disk does not have the claimed “keyed receiver”.
Claims 16-18 and 20 are allowed due to dependency on allowed claim 15.

Response to Arguments
Applicant's arguments on the grounds that “Independent claim 9 and respective dependent claims was not subject to prior art rejection” have been fully considered but they are not persuasive. Because claims 9-14 were anticipated by Horst (DE9111602U1) in previous Non-Final Office Action (see pages 12-13).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                             


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 8, 2021